UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:1-34167 ePlus inc. (Exact name of registrant as specified in its charter) Delaware 54-1817218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive, Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code: (703) 984-8400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of common stock outstanding as of July 31, 2014 was 7,502,415. TABLE OF CONTENTS ePlus inc. AND SUBSIDIARIES Part I. Financial Information: Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2014 and March 31, 2014 5 Unaudited Condensed Consolidated Statements of Operations for the Three months Ended June 30, 2014 and 2013 6 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three months Ended June 30, 2014 and 2013 7 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2014 and 2013 8 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended June 30, 2014 10 Notes to Unaudited Condensed Consolidated Financial Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 Part II. Other Information: Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures & Certifications 38 2 Table of Contents CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, or “Exchange Act,” and are made in reliance upon the protections provided by such acts for forward-looking statements. Such statements are not based on historical fact, but are based upon numerous assumptions about future conditions that may not occur. Forward-looking statements are generally identifiable by use of forward-looking words such as “may,” “should,” “would,” “intend,” “estimate,” “will,” “potential,” “possible,” “could,” “believe,” “expect,” “intend,” “plan,” “anticipate,” “hope,” “project,” and similar expressions. Readers are cautioned not to place undue reliance on any forward-looking statements made by us or on our behalf. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon us, speak only as of the date hereof, and are subject to certain risks and uncertainties. We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware. Actual events, transactions and results may materially differ from the anticipated events, transactions or results described in such statements. Our ability to consummate such transactions and achieve such events or results is subject to certain risks and uncertainties. Such risks and uncertainties include, but are not limited to, the matters set forth below: · weoffer a comprehensive set of solutions— integrating information technology (IT) productsales, third-party software assurance and maintenance, advanced professional and managed services, proprietary software, and financing, and may encounter some of the challenges, risks, difficulties and uncertainties frequently faced by similar companies, such as: o managing a diverse product set of solutions in highly competitive markets with a small number of key vendors; o increasing the total number of customers utilizing integrated solutions by up-selling within our customer base and gaining new customers; o adapting to meet changes in markets and competitive developments; o maintaining and increasing advanced professional services by retaining highly skilled personnel and vendor certifications; o increasing the total number of customers who utilize our managed services and professional services and continuing to enhance our managed services offerings to remain competitive in the marketplace; o continuing to enhance our proprietary software and update our technology infrastructure to remain competitive in the marketplace; and o reliance on third parties to perform some of our service obligations; · our dependence on key personnel, and our ability to hire and retain sufficient qualified personnel; · our ability to implement comprehensive plans for the integration of sales forces, cost containment, asset rationalization, systems integration and other key strategies; · a possible decrease in the capital spending budgets of our customers or a decrease in purchases from us; · our ability to protect our intellectual property rights and successfully defend any challenges to the validity of our patents, and, when appropriate, license required technology; · our professional and liability insurance policies coverage may be insufficient to cover a customer claim; · the creditworthiness of our customers and our ability to reserve adequately for credit losses; · the possibility of goodwill impairment charges in the future; · uncertainty and volatility in the global economy and financial markets; · changes in the IT industry and/or rapid changes in product offerings, including the proliferation of the cloud, infrastructure as a service and software as a service; · our ability to secure our and our customers’ electronic and other confidential information; · our ability to raise capital, maintain or increase as needed our lines of credit with vendors or floor planning facility, or obtain debt for our financing transactions or the effect of those changes on our common stock or its holders; · future growth rates in our core businesses; · our ability to realize our investment in leased equipment; · significant adverse changes in, reductions in, or losses of relationships with several of our larger customers or vendors; · our ability to successfully integrate acquired businesses; · reduction of vendor incentives provided to us; · exposure to changes in, interpretations of, or enforcement trends related to tax rules and other regulations; 3 Table of Contents · changes to or loss of members of our senior management team and/or failure to successfully implement succession plans; and · significant changes in accounting standards including changes to the financial reporting of leases which could impact the demand for our leasing services, or misclassification of products and services we sell resulting in the misapplication of revenue recognition policies. We cannot be certain that our business strategy will be successful or that we will successfully address these and other challenges, risks and uncertainties. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the Item 1A, “Risk Factors” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained elsewhere in this report, as well as other reports that we file with the Securities and Exchange Commission (“SEC”). 4 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS As of As of June 30, 2014 March 31, 2014 ASSETS (amounts in thousands) Current assets: Cash and cash equivalents $ $ Accounts receivable—trade, net Accounts receivable—other, net Inventories—net Financing receivables—net, current Deferred costs Deferred tax assets Other current assets Total current assets Financing receivables and operating leases—net Property, equipment and other assets Goodwill and other intangible assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current liabilities: Accounts payable—equipment $ $ Accounts payable—trade Accounts payable—floor plan Salaries and commissions payable Deferred revenue Recourse notes payable - current Non-recourse notes payable - current Other current liabilities Total current liabilities Recourse notes payable - long term Non-recourse notes payable - long term Deferred tax liability - long term Other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES(Note 7) STOCKHOLDERS' EQUITY Preferred stock, $.01 per share par value; 2,000 shares authorized; none issued or outstanding - - Common stock, $.01 per share par value; 25,000 shares authorized; 13,105 issued and 7,528 outstanding at June 30, 2014 and 13,026 issued and 8,036 outstanding at March 31, 2014 Additional paid-in capital Treasury stock, at cost, 5,577 and 4,990 shares, respectively ) ) Retained earnings Accumulated other comprehensive income—foreign currency translation adjustment Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, (amounts in thousands, except per share data) Sales of product and services $ $ Financing revenue Fee and other income TOTAL REVENUES Cost of sales, product and services Direct lease costs Cost of revenues Professional and other fees Salaries and benefits General and administrative expenses Interest and financing costs Operating expenses OPERATING INCOME Other income - EARNINGS BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET EARNINGS $ $ NET EARNINGS PER COMMON SHARE—BASIC $ $ NET EARNINGS PER COMMON SHARE—DILUTED $ $ WEIGHTED AVERAGE SHARES OUTSTANDING—BASIC WEIGHTED AVERAGE SHARES OUTSTANDING—DILUTED See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended June 30, ( amounts in thousands) NET EARNINGS $ $ OTHER COMPREHENSIVE INCOME, NET OF TAX: Foreign currency translation adjustments ) Other comprehensive income (loss) ) TOTAL COMPREHENSIVE INCOME $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 7 Table of Contents ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended June 30, (in thousands) Cash Flows From Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash (used in) provided by operating activities: Depreciation and amortization Provision for credit losses, inventory obsolescence and sales returns ) Share-based compensation expense Excess tax benefit from share-based compensation ) ) Payments from lessees directly to lenders—operating leases ) ) Gain on disposal of property, equipment and operating lease equipment ) ) Gain on sale of financing receivables ) ) Gain on repurchase of recourse notes payable ) - Other 52 Changes in: Accounts receivable—trade ) Accounts receivable—other ) Inventories ) ) Financing receivables ) ) Deferred costs, other intangible assets and other assets ) Accounts payable—equipment ) Accounts payable—trade ) ) Salaries and commissions payable, deferred revenue and other liabilities ) ) Net cash used in operating activities $ ) $ ) Cash Flows From Investing Activities: Maturities of short-term investments $
